    Case: 1:18-cv-04853 Document #: 89 Filed: 08/14/19 Page 1 of 5 PageID #:4240



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

CITY OF EVANSTON and THE UNITED
STATES CONFERENCE OF MAYORS,

                           Plaintiffs,
             v.                                             Case No. 18-cv-4853

WILLIAM P. BARR, in his official capacity as
Attorney General of the United States,

                           Defendant.

   PLAINTIFFS’ MOTION FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY
    IN SUPPORT OF THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT

       The City of Evanston, Illinois (“Evanston”) and the United States Conference of Mayors

(the “Conference”) respectfully move the Court for an order granting them leave to file

supplemental authority in support of their motion for partial summary judgment. In support of

this motion, plaintiffs respectfully state as follows:

       1.         On February 11, 2019, plaintiffs filed their motion for partial summary judgment

on Counts I, II, and IV of their amended complaint. (ECF Nos. 52, 56.) On June 21, 2019,

plaintiffs filed a combined reply in support of their motion for partial summary judgment and

opposition to the Attorney General’s cross motion. (ECF No. 84.)

       2.         In their motion, plaintiffs request, in part, that the Court enter a permanent

injunction preventing the Attorney General from conditioning, withholding, or delaying FY

2017, FY 2018, and future Byrne JAG awards on the basis of the challenged immigration-related

conditions imposed by the Attorney General. (ECF No. 56 at 27; ECF No. 84 at 38-39.)

       3.         On July 25, 2019, after the parties completed briefing on plaintiffs’ motion for

partial summary judgment and the Attorney General’s cross motion, the Department of Justice

(the “Department”) issued the FY 2019 local Byrne JAG solicitation (attached as Exhibit A),
    Case: 1:18-cv-04853 Document #: 89 Filed: 08/14/19 Page 2 of 5 PageID #:4240




which explains what is required for applicants to receive the grant funds.

       4.      The FY 2019 Byrne JAG solicitation imposes the notice, access, compliance,

harboring, and questionnaire conditions and required certifications (collectively, the “challenged

conditions”) at issue in this litigation and which courts throughout the country have uniformly

rejected. (See, e.g., ECF No. 84 at 1, n.1.)

       5.      The FY 2019 notice, access, and compliance conditions are materially identical to

the notice, access, and compliance conditions imposed on the FY 2017 and FY 2018 funds.

Compare Ex. A at 23-24 (summary of the notice, access, and compliance conditions in the FY

2019 solicitation) with Pls.’ RJN Ex. H at 36-37 (summary of the notice, access, and compliance

conditions in the FY 2018 solicitation) and Pls.’ RJN Ex. C at 29-30 (summary of the notice,

access, and compliance conditions in the FY 2017 solicitation).

       6.      Similarly, the FY 2019 harboring and questionnaire conditions are materially

identical to the harboring and questionnaire conditions imposed on the FY 2018 funds. Compare

Ex. A at 23 (explaining the 2019 harboring condition) with Pls.’ RJN Ex. H at 36 (explaining the

2018 harboring condition); compare also Ex. A at 21-22 (2019 questionnaire condition) with

Pls.’ RJN Ex. H at 27-28 (2018 questionnaire condition). And once again, the Attorney General

requires grant recipients certify compliance with the unlawful conditions. Compare Ex. A at 10-

11, 20 (2019 certifications) with Pls.’ RJN Ex. H at 27 (2018 certifications) and Pls.’ RJN Ex. C

at 22-23 (2017 certifications).

       7.      Plaintiffs now seek leave to cite the FY 2019 local Byrne JAG solicitation as

supplemental authority in support of their motion for summary judgment and opposition to the

Attorney General’s cross motion. The Court previously granted Chicago leave to file the FY




                                                2
    Case: 1:18-cv-04853 Document #: 89 Filed: 08/14/19 Page 3 of 5 PageID #:4240




2019 local Byrne JAG solicitation as supplemental authority in the related Chicago v. Sessions

case. City of Chicago v. Sessions, Case No. 18-cv-6859, ECF No. 78.

       8.      Plaintiffs also seek leave to cite the collection of documents attached as Exhibit B,

which identify the FY 2019 Byrne JAG local allocations within each state and the FY 2019

Byrne JAG state allocations.1 The FY 2019 Byrne JAG allocations include Conference member

cities that were allocated grant funds.

       9.      The Attorney General’s decision to once again impose the challenged conditions

further demonstrates the need for the forward-looking relief requested by plaintiffs. (See ECF

No. 84 at 38.) The Attorney General’s ongoing attempt to punish cities and other grant recipients

that do not acquiescence to his unlawful immigration-related conditions must be stopped. As set

forth above and in plaintiffs’ briefs in support of their motion for partial summary judgment,

plaintiffs request that the Court issue a permanent injunction preventing the Attorney General

from imposing the challenged conditions on Byrne JAG funds for FY 2017, 2018, 2019, and

future grant years.

       WHEREFORE, for the reasons stated above, plaintiffs respectfully request leave to file

the supplemental authority attached as Exhibits A and B in further support of their motion for

partial summary judgment on Counts I, II, and IV of their amended complaint.




1
 As of August 13, 2019, the local allocations are available online at
https://www.bja.gov/jag/19jagallocations.html. As of August 13, 2019, the state allocations are
available online at https://www.bja.gov/Funding/19JAGStateAllocations.pdf.


                                                 3
   Case: 1:18-cv-04853 Document #: 89 Filed: 08/14/19 Page 4 of 5 PageID #:4240




Dated: August 14, 2019             Respectfully submitted,

                                   THE UNITED STATES CONFERENCE OF
                                   MAYORS and CITY OF EVANSTON

                                   By: /s/ Brian C. Haussmann
                                       Counsel for the United States Conference of Mayors

                                       Brian C. Haussmann
                                       Katherine M. O’Brien
                                       John M. Fitzgerald
                                       Kyle A. Cooper
                                       Amie M. Bauer
                                       TABET DIVITO & ROTHSTEIN LLC
                                       209 South LaSalle Street, 7th Floor
                                       Chicago, IL 60604
                                       Telephone: (312) 762-9450
                                       bhaussmann@tdrlawfirm.com
                                       kobrien@tdrlawfirm.com
                                       jfitzgerald@tdrlawfirm.com
                                       kcooper@tdrlawfirm.com
                                       abauer@tdrlawfirm.com


                                   By: /s/ Michelle L. Masoncup
                                       Counsel for City of Evanston

                                       Michelle L. Masoncup
                                       Corporation Counsel
                                       Law Department
                                       City of Evanston
                                       2100 Ridge Avenue
                                       Evanston, IL 60201
                                       Telephone: (847) 448-8009
                                       mmasoncup@cityofevanston.org




                                        4
    Case: 1:18-cv-04853 Document #: 89 Filed: 08/14/19 Page 5 of 5 PageID #:4240




                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 14, 2019, I electronically filed the foregoing document by
using the Court’s CM/ECF system. Counsel for all parties are registered CM/ECF users, and
service will be accomplished by the CM/ECF system.


                                                     By:    /s/ Brian C. Haussmann
                                                            Brian C. Haussmann
